,




                             Auwrm.       ‘lk-        7sr11

                                 November         26. 1975



    The Honorable     Douglass Hubbard                       Opinion   No.   H- 744
    Executive   Director
    The Admiral     Nimitz Center                            Re: Whether the Fleet Admiral
    Fredericksburg,      Texas 78624                         Chester W. Nimitz Memorial
                                                             Museum Commission      is an
                                                             agency eligible to receive a
                                                             federal outdoor recreation   re-
                                                             sources grant.

    Dear Mr.   Hubbard:

             You have requested our opinion regarding whether the Fleet Admiral
    Chester W. Nimitz Memorial     Museum Commission      is a state agency eligible
    to receive a federal grant.  You state that the Commission     desires to acquire
    land and construct public use facilities on the basis of matching funds from the
    Land and Water Conservation    Fund of the Federal Bureau of Outdoor Recreation.

            The Fleet Admiral Chester W.           Nimitz Memorial   Museum Commission
    was created by Acts    1969, 61 st Leg.,        ch. 8, p. 19.  The Commission is
    authorized  thereby, in section 3, to

                       [h]   accept on behalf of the State of Texas
                       donations of money, property and historical
                       relics.

    and to

                       [i]   acquire    property and historical  relics
                       by purchase      within the limits of funds avail-
                       able.

    The purpose   of the Commission       is to

                       foster and commemorate    the memory of the
                       era of supreme United States naval power
                       upon the seas and the men and women of the
                       armed services whose gallant and selfless
                       dedication to duty made this era possible.
                       Section 3(a).




                                   p.   3160
                                                                                                     .
.’




     The Honorable    Douglass   Hubbard    - page two (H-744)




     The statute was amended in 1971 to permit the Commission    to “exercise  the
     power of eminent domain to acquire the lands that are necessary   and proper
     for carrying out its purposes.”  Acts 1971, 62nd Leg.,  ch. 304, p. 1239.

              In Attorney General Opinion M-1212( 1972), this Office concluded that
     the Commission      was authorized to enter into a contract with the United States
     Department of Housing & Urban Development to receive funds for the purpose
     of purchasing or condemning        certain real estate that would comprise  part of
     the museum site.       In our view, Attorney General Opinion M-1212     was clearly
     correct,    since the Commission     is expressly authorized to “acquire property”
     and to “exercise     the power of eminent domain. ” Thus, it is our opinion that
     the Commission      is an agency eligible to receive federal funds and that it may
     expend such funds to purchase or condemn land and other property.

                The Commission    is not specifically authorized by statute to develop
     recreational    facilities, however.    Although construction  of limited public use
     facilities   would appear to be a means of fulfilling the Commission’s      statutory
     purpose,     and would derive from its authority to acquire property,     it will re-
     main a fact question whether the development of a particular         type of recreation-
     al resource would be within the Commission’s         purpose provided in section 3a,
     supra.

             It is of course well established that an administrative         agency has only
     such powers as are expressly        granted to it by statute and those necessarily      im-
     plied therefrom.     Stauffer v. San Antonio,     344 S.W.2d 158 (Tex.Sup.    1961).
     Although a statute conferring      administrative   authority is to be liberally   construed,
     Railroad Commission        of Texas v. Galveston Chamber of Commerce,            145 S.W.
573 (Tex. Sup. 1912). the aeencv must not act bevond the clear intent of the
     Legislature:     Gulf .&ast w’ate,; Co. v. Cartwriiht,       160 S.W.2d 269 (Tex. Civ.
     APP. --Galveston      1942,     err. ref. w. 0. m. ).

                                        SUMMARY

                             The Fleet Admiral Chester W. Nimitz Memorial
                         Museum Commission        is an agency    eligible to receive
                         federal funds and may expend such funds to purchase
                         or condemn land and other property.          The extent to
                         which the Commission       may expend funds to develop
                         recreational  facilities  is a fact question.

                                               -Very   truly yours,




                                     p. 3161
The Honorable   Douglass   Hubbard   - page three   (H-744)



APPROVED:




Opinion   Committee

jad:




                                 p. 3162